            Case 1:15-cv-00780-AWI-EPG Document 290 Filed 01/27/21 Page 1 of 1


 1
 2
 3
                                      UNITED STATES DISTRICT COURT
 4
                                     EASTERN DISTRICT OF CALIFORNIA
 5
 6                                                          )
                                                            )   Case No.: 1:15-cv-00780-AWI-EPG (PC)
 7                                                          )
                                                            )
 8   GINA CARUSO                                            )   ORDER ON STIPULATION
                                                            )   FOR SANCTIONS AMOUNT IN RE:
 9                     Plaintiff,                           )   ORDER ON PLAINTIFF’S MOTION FOR
                                                            )
10           v.                                             )   SANCTIONS
                                                            )   (ECF Nos. 221 & 289)
11   OFFICER G. SOLORIO, et al.,                            )
                                                            )
12                     Defendants.                          )
                                                            )
13                                                          )
                                                            )
14
15           On January 26, 2021, the parties filed a stipulation (ECF No. 289) on the amount of
16   sanctions to be paid by Defendants in response to this Court’s order (ECF No. 221) on Plaintiff’s
17   Motion for Sanctions (ECF Nos. 155 & 160). Based upon the stipulation filed by the parties, the
18   Court hereby orders Defendants to pay a total amount of $10,554.20 within 180 days of the date
19   of this order to resolve all attorneys’ fees and costs associated with Plaintiff’s motion.1
20
21   IT IS SO ORDERED.
22
         Dated:      January 27, 2021                                   /s/
23                                                              UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28           1
                If Defendants need additional time to make the payment, Defendants may file a motion for an extension
     of this deadline.


                                                          PAGE 1
